 


109 HR 1798 IH: Clean Ocean and Safe Tourism Anti-Drilling Act
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1798 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Outer Continental Shelf Lands Act to permanently prohibit the conduct of offshore drilling on the outer Continental Shelf in the Mid-Atlantic and North Atlantic planning areas. 
 
 
1.Short titleThis Act may be cited as the Clean Ocean and Safe Tourism Anti-Drilling Act or the COAST Anti-Drilling Act.
2.Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:

(p)Prohibition of oil and gas leasing in certain areas of the outer Continental ShelfNotwithstanding any other provision of this section or any other law, the Secretary of the Interior shall not issue a lease for the exploration, development, or production of oil, natural gas, or any other mineral in—
(1)the Mid-Atlantic planning area; or
(2)the North Atlantic planning area.. 
 
